Exhibit 12 FIRST BANCORP COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (In thousands, except for ratios) (Unaudited) Years Ended December 31, 2009 2008 2007 2006 2005 Including Interest on Deposits: Earnings: Income before income taxes $ 97,877 35,125 34,960 30,725 32,919 Fixed charges 49,075 61,483 69,837 54,856 33,006 Total earnings $ 146,952 96,608 104,797 85,581 65,925 Fixed charges: Interest on deposits $ 45,518 53,241 59,553 46,032 28,516 Interest on borrowings 3,377 7,947 9,886 8,400 4,085 Amortization of debt issuance costs — 115 219 239 237 Interest portion of rental expense (1) 180 180 179 185 168 Total fixed charges $ 49,075 61,483 69,837 54,856 33,006 Preferred dividend requirements 3,169 — Total fixed charges and preferred dividends $ 52,244 61,483 69,837 54,856 33,006 Ratio of earnings to fixed charges, including interest on deposits 2.99 x 1.62 x 1.50 x 1.56 x 2.00 x Ratio of earnings to fixed charges and preferred dividends, including interest on deposits 2.81 x 1.62 x 1.50 x 1.56 x 2.00 x Excluding Interest on Deposits: Earnings: Income before income taxes $ 97,877 35,125 34,960 30,725 32,919 Fixed charges 3,557 8,242 10,284 8,824 4,490 Total earnings $ 101,434 43,367 45,244 39,549 37,409 Fixed charges: Interest on borrowings $ 3,377 7,947 9,886 8,400 4,085 Amortization of debt issuance costs — 115 219 239 237 Interest portion of rental expense (1) 180 180 179 185 168 Total fixed charges $ 3,557 8,242 10,284 8,824 4,490 Preferred dividend requirements 3,169 — Total fixed charges and preferred dividends $ 6,726 8,242 10,284 8,824 4,490 Ratio of earnings to fixed charges, excluding interest on deposits 28.52 x 5.26 x 4.40 x 4.48 x 8.33 x Ratio of earnings to fixed charges and preferred dividends, excluding interest on deposits 15.08 x 5.26 x 4.40 x 4.48 x 8.33 x (1) Estimated to be one-third of rental expense.
